IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
B2Gold CORP., et al, )
Plaintiffs,
v. ) Case No. 1:18-cv-1202
Philip Bryson Christopher, ef ai.,
Defendants.
ORDER

 

On July 10, 2019, United States Magistrate Judge Ivan D. Davis cntered a Report and
Recommendation (“Report”) in this case under the Racketeer Influenced and Corrupt
Organizations Act (“RICO”), 18 U.S.C. §§ 1961, e seq., filed by a Canadian corporation
conducting mining in Nicaragua and one of its employees. ‘he Report recommended that the
plaintiffs’ motion for default judgment be denied on Count I, violation of 18 U.S.C. § 1962(c), a
substantive provision of RICO. Specifically, Judge Davis found that the plaintiffs failed to state a
claim under 18 U.S.C. § 1962(c) because the plaintiffs failed to allege facts showing that the
plaintiffs suffered a qualifying domestic injury. The Report also recommended that default
judgment be granted on behalf of the plaintiffs on Count II. conspiracy to violate a substantive
provision of RICO under 18 U.S.C. § 1962(d), and Count Ill, defamation per se under Virginia
law, against three of the six defendants named in the complaint: Philip Bryson Christopher
(“Christopher”), Flor Dc Mayo S.A., and Edwin Alfredo Kauffman Blandino (“Kauffman”). No
objections to the Report were filed.

The Court ADOPTS the Magistrate Judge‘s Report and Recommendation (Doc. 29) in

part for the rcasons that follow.
First, the Court ADOPTS the recommendation of the United States Magistrate Judge as to
personal jurisdiction for the reasons given below. As the Report and Recommendation reflects, it
is appropriate in some circumstances to rely on. a theory of conspiracy to establish personal
jurisdiction. The Fourth Circuit’s decision in Unspam Technologies, Inc. v. Chernuk provides the
governing standard for personal jurisdiction based on a conspiracy theory. See 716 F.3d 322, 329
(4th. Cir 2013). To succeed on a conspiracy theory of jurisdiction, the plaintiffs must make a
plausible claim (1) that a conspiracy existed; (2) that the defendants participated in the conspiracy;
and (3) that a coconspirator’s activitics in furtherance of the conspiracy had sufficient contacts
with Virginia to subject that conspirator to jurisdiction in Virginia. /d.' Bare allegations of
conspiracy fail to satisfy these requirements. Jd. In Unspam Technologies, the Fourth Circuit
affirmed the District Court, holding that the plaintiffs failed to prove the existence ofa conspiracy.
fd, at 329-30. In doing so, the Fourth Circuit neither reached the question of the defendants”
participation in a conspiracy nor disputed the District Court’s requirement that “a plaintiff must
allege facts indicating that the defendant knew (or should have known) that a co-conspirator was
acting in the forum state and had a rcasonable expectation that it could be brought into that state.”
See Project Honey Pot v. John Does, 2102 WL 1854184, at *6 (E.D. Va, May 12, 2012), aff'd sub
nom. Unspam Technologies, Inc. v. Chernuk, 716 F.3d 322 (4th Cir, 2023).

The Report concluded that personal jurisdiction existed over Defendants Christopher,
Kauffman, and Flor De Mayo, S.A., but did not exist over Defendants AURUM S.A., Eduardo
Ruben Gonzalez Lopez (“Lopez”), and Eduardo Ruben Gonzalez Guzman (“Guzman”) because

the plaintiffs failed to allege facts showing that these defendants knew of or should have known

 

* The Second Circuit has also employed the Unspam Technologies test. See Charles Schwab Corp. v. Bank of
America Corp., 883 F.3d 68, 87 (2d Cir 2018) (“We agree that Unspam sets forth the appropriate test for alleging a
conspiracy theory of jurisdiction .. .. To allow jurisdiction absent a showing that a co-conspirator’s minimum
contacts were in furtherance of the conspiracy would be inconsistent with the purposeful availment requirement.”).

2
of Defendant Christopher’s acts within the forum state. Doc. 29 at 7-9. Although the Report did
not cite the Fourth Circuit’s decision in Unspam Technologies, the Report and Recommendation
bases its result on a number of district court cases that require a defendant to know or have reason
to know of a co-conspirator’s actions in furtherance of the conspiracy in the forum state.? This
result 1s consistent with the Unspam Technologies because the Fourth Circuit limited its
examination to the existence of a conspiracy and did not reach the question of whether due process
requires that a defendant know or have reason to know of a co-conspirator’s acts in the forum state.
Requiring a defendant to have such knowledge is sensible in light of thc Supreme Court's
admonition that the “unilateral activity of another party or a third person is not an appropriate
consideration when determining whether a defendant has sufficient contacts with a forum State to
justify an assertion of jurisdiction.” Helicopteros Nacionales De Colom. v. Hall, 466 U.S. 408.
417 (1984). Accordingly, the Court adopts the recommendation of the United States Magistrate
Judge with respect to personal jurisdiction, namely that personal jurisdiction exists over
Defendants Christopher, Kauffman, and Flor De Mayo, S.A., and does not exist over Defendants
Guzman, Lopez, and AURUM S.A.

The Court ADOPTS the recommendation of the United States Magistrate Judge as to the
denial of default judgment on Count I for failure ta state claim under 18 U.S.C. § 1962(c) on the
ground that the plaintiffs’ complaint fails to allege facts that show a qualifying domestic injury.
Harm caused to the plaintiffs’ property in Nicaragua and increased security costs at the plaintiffs®

shareholder meeting in Canada are not domestic injuries. See RJR Nabisco, Inc. v. European

Cmmty., 1368. Ct. 2090, 2106 (2016). Although the plaintiffs allege facts showing that they incurred

 

2 See Verizon Online Servs. {nc v. Ralxky, 203 F. Supp. 2d 601, 622 (E.D. Va. 2002): Gemini Enters., Inc. v. WEMY
Televisian Corp., 470 F. Supp. 559, 564 (M.D.N.C. 1979): America Online, Inc. v. Ambro Ensers., 2005 WL
2218433, at *3 n. 1 (E.D. Va. Sept. 8, 2005).
travel expenses and legal fees to obtain a protective ordcr in Virginia state court, thcse costs do
v. Imrex Co., 473 U.S. 479, 496-97 (1985); see also Strates Shows v. Amusment of Am., 379 F.
Supp. 2d. 817, 821-23 (E.D.N.C. 2005) (holding that no RICO injury occurred when a plaintiff's
legal expenses were voluntary and not an “automatic” result of the defendant's RICO violation).
The plaintiffs’ conclusory allegations that the Defendants’ RICO violations were intended to harm
the corporation’s share price and targeted American investors do not show a qualifying domestic
injury. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (citing Bell Atlantic v. Twombly, 550 U.S. 544,
570 (2007)).

The Court does not accept the recommendation of the United States Magistrate Judge as to
the entry of default judgment on Count II. conspiracy to violate RICO under 18 U.S.C. § 1962(d),
and Count III, defamation per se under Virginia law, Default judgment is denied with respect to
Count lt because the plaintiffs’ failure to state a claim for a substantive violation of RICO
precludes them from stating a claim for conspiracy to violate RICO under 18 U.S.C. § 1962(d).
Section 1962(d) makes it unlawful for any person to conspire to violate the substantive RICO
provisions, including § 1962(c). Plaintiffs alleging a civil RICO violation must allege an injury to
“business or property by rcason of a violation of section 1962” to have standing to sue. 18 U.S.C.
§ 1964(c); Potomac Elec. Power Co. v. Electric Motor & Supply Co. , 262 F.3d 260, 264 (4th Cir.
2001). A plaintiff's failure to state a substantive RICO claim under § 1962(c) forecloses any claim
with respect to a conspiracy to vialate § 1962(c). GE Inv. Private Placement Partners II v. Parker,
¢, 551 n. 2 (4th Cir. 2001); see also Aggarwal v. Sikka, 2012 WL 12870349, at *5 (E.D. Va., Jun
12, 2012). This Court adopts the recommendation of the Magistrate Judge with respect to Count |

due to the Plaintiffs’ failure ta state a claim under § 1962(c) because the plaintiffs did not allege a
qualifying domestic injury. Doc. 29 at 23-25. Therefore, the plaintiffs’ RICO conspiracy claim
under 18 U.S.C. § 1964(c) necessarily fails because the plaintiffs lack standing to bring a civil suit
under the RICO statute.

Supplemental jurisdiction exists over state law claims that share 2 common nucleus of
operative fact with a claim that is within a district court’s original jurisdiction. 28 U.S.C. § 1367(a).
A district court may to decline to excrcise supplemental jurisdiction over a state law claim
following the dismissal of all claims over which it had original jurisdiction. 28 U.S.C. § 1367(c).
Trial courts “enjoy wide latitude” in making discretionary determinations about whether to
exercise supplemental jurisdiction over state-law claims. Shaunaghan v. Cahill, 58 F.3d 106, 110
(4th Cir. 1995). Among the factors relevant to this discretionary determination are “convenience
and faimess to the parties, the existence of any underlying issues of federal policy, comity, and
considerations of judicial economy.” /d. (citing Carnegie-Mellon Univ, v, Cohill, 484 U.S. 343,
350 n. 7 (1988)). Here, declining to exercise supplemental jurisdiction over the plaintiffs’ state-
law defamation claim is appropriate at this early stage in the case based on considerations of
faimess to the parties and judicial economy. Becausc all of the defendants have defaulted, no
discovery has occurred on the state law claim. See Schreiber v. Dunabin, 938 F, Supp. 2d 587, 60}
(E.D. Va. 2013) (declining to excrcise supplemental jurisdiction over a state-law claim in part
because the parties had not yet engaged in discovery). The defendants’ default also means that the
Court has not invested significant time and resources into examining the merits of motions or

overseeing discovery. See Salim v. Dahiherg, 170 F. Supp. 3d 897, 908 (E.D. Va.) (explaining the
retention of supplementa? jurisdiction in part based on judicial economy because the district court

had already invested time into scheduling discovery and examining the merits of a motion to
dismiss), Accordingly, the Court declines to exercise supplemental jurisdiction over plaintitfs*
State law defamation claim.

Accordingly, for the reasans stated above, it is hereby ORDERED that plaintiffs’ motion
for default judgment (Doc. 23) is DENIED.

The Clerk is further directed to provide a copy of this Order to al! counsel of record.

Alexandria, Virginia
August 26, 2019

T. S. Ellis, I
United States Digtrict Judge
